In a proceeding pursuant to CPLR article 78 to compel respondent “to accept and approve petitioner as a supplier of cast iron manhole castings and covers for Suffolk County Department of Environmental Control projects,” petitioner appeals from an order and judgment (one paper) of the Supreme Court, Suffolk County, dated April 17, 1979, which, upon respondent’s cross motion, dismissed the petition on the ground that petitioner did not have standing to bring this proceeding. Order and judgment reversed, on the law, with $50 costs and disbursements, and cross motion to dismiss denied. The respondent’s time to answer is extended until 20 days after service upon him of a copy of the order to be made hereon, together with notice of entry thereof. Petitioner has standing to maintain this proceeding. Hopkins, J.P., Titone, Mangano and Rabin, JJ., concur.